Title: Memorandum on Meeting with Senate Committee, 4 January 1792
From: Jefferson, Thomas
To: 


          
            January 4th. 1792
          
          The Secretary of State having yesterday received a Note from Mr. Strong as Chairman of a Committee of the Senate, asking a conference with him on the subject of the late diplomatic nominations to Paris,  London and the Hague, he met them in the Senate chamber in the evening of the same day, and stated to them in substance what follows.
          That he should on all occasions be ready to give to the Senate, or to any other Branch of the Government, whatever information might properly be communicated, and might be necessary to enable them to proceed in the line of their respective offices: That on the present occasion particularly, as the Senate had to decide on the fitness of certain persons to act for the United States at certain Courts, they would be the better enabled to decide, if they were informed of the state of our affairs at those courts, and what we had to do there: That when the Bill for providing the means of intercourse with foreign nations was before the Legislature, he had met Committees of each House, and had given them the ideas of the Executive as to the Courts with which we should keep diplomatic characters, and the grades we should employ: That there were two principles which decided on the Courts, Vizt. 1. vicinage, and 2. commerce: That the first operated in the cases of London and Madrid, and the second in the same cases, and also in those of France and Portugal; perhaps too of Holland: That as to all other countries our commerce and connections were too unimportant to call for the exchange of diplomatic residents: That he thought we should adopt the lowest grades admissible, to wit, at Paris that of Minister plenipotentiary, because that grade was already established there; the same at London, because the pride of that court, and perhaps the sense of our country and it’s interests, would require a sort of equality of treatment to be observed towards them; and for Spain and Lisbon, that of Chargé des Affaires only; the Hague uncertain: That at the moment of this Bill there was a complete vacancy of appointment between us and France and England, by the accidental translations of the Ministers of France and the United States to other offices, and none as yet appointed to, or from England: That in this state of things the Legislature had provided for the grade of Minister plenipotentiary, as one that was to be continued, and shewed they had their eye on that grade only, and that of Chargé des affaires; and that by the sum allowed they approved of the views then communicated; That circumstances had obliged us to change the grade at Lisbon to Minister resident, and this of course would force a change at Madrid and the Hague, as had been communicated at the time to the Senate; but that no change was made in the salary, that of Resident being made the same as had been established for a Chargé des affaires.
          He then added the new circumstances which had supervened on those general ones in favour of these establishments, to wit; with  Paris, the proposal on their part to make a liberal Treaty, the present situation of their colonies which might lead to a freer commerce with them, and the arrival of a Minister plenipotentiary here; with London, their sending a Minister here in consequence of notorious and repeated applications from us, the powers given him to arrange the differences which had arisen about the execution of the Treaty, to wit; the Posts, Negroes &c. which was now in train, and perhaps some authority to talk on the subject of arrangements of commerce, and also the circumstances which had induced that Minister to produce his commission; with Madrid, the communication from the King that he was ready to resume the negociations on the navigation of the Missisippi, and to arrange that, and a port of deposit on the most friendly footing, if we would send a proper person to Madrid for that purpose: he explained the idea of joining one of the Ministers in Europe to Mr. Carmichael for that purpose; with Lisbon, that we had to try to obtain a right of sending flour there, and mentioned Del Pinto’s former favourable opinion on that subject: he stated also the interesting situation of Brazil, and the dispositions of the Court of Portugal with respect to our warfare with the Algerines; with Holland, the negociating loans for the transfer of the whole French debt there, an operation which must be of some years, because there is but a given sum of new money to be lent there every year, and only a given proportion of that will be lent to any one Nation: He then particularly recapitulated the circumstances which justified the President’s having continued the grade of Minister plenipotentiary; but added that whenever the biennial bill should come on, each House would have a constitutional right to review the establishment again, and whenever it should appear that either House thought any part of it might be reduced, on giving to the Executive time to avail themselves of the first convenient occasion to reduce it, the Executive could not but do it; but that it would be extremely injurious now, or at any other time, to do it so abruptly as to occasion the recall of Ministers, or unfriendly sensations in any of those countries with which our commerce is interesting.
          That a circumstance recalled to the recollection of the Secretary of State this morning induced him immediately to add to the preceding verbal communication, a letter addressed to Mr. Strong in the following words.
          Philadelphia January 4th. 1792
          “Sir
          I am just now made to recollect a mistake in one of the answers I gave last night to the Committee of the Senate, and which therefore  I beg leave to correct. After re-calling to their minds the footing on which Mr. Morris had left matters at the Court of London, and informing them of what had passed between the British minister here and myself, I was asked whether this was all that had taken place? Whether there had been no other or further engagement? I paused, you may remember to recollect: I knew nothing more had passed on the other side the water; because Mr. Morris’s powers there had been determined, and I endeavoured to recollect whether any thing else had passed with Mr. Hammond and myself. I answered that this was all, and added in proof, that I was sure nothing had passed between the President and Mr. Hammond personally, and so I might safely say this was all. It escaped me that there had been an informal agent here, (Col: Beckwith) and so informal that it was thought proper that I should never speak on business with him, and that on a particular occasion, the question having been asked, whether if a British minister should be sent here, we would send one in exchange? it was said through another channel, that one would doubtless be sent. Having only been present when it was concluded to give the answer, and not having been myself the person who communicated it, nor having otherwise had any conversation with Col: Beckwith on the subject, it absolutely escaped my recollection at the moment the Committee put the question, and I now correct the error I committed in my answer, with the same good faith with which I committed the error in the first moment. Permit me to ask the favour of you, Sir, to communicate this to the other members of the Committee, and to consider this as a part of the information I have had the honor of giving the Committee on the subject.—I am with the most perfect esteem, Sir Your most obt. & most h’ble servant,
          
            Th: Jefferson
          
          
            Mr. Strong}
            Which letter with the preceding statement contains the substance of what the Secretary of State has communicated to the Committee, as far as his memory enables him to recollect.
          
          
            Th: Jefferson
          
        